


116 HR 9011 IH: To provide funds to the Centers for Medicare & Medicaid Services to provide grants to entities to establish lung cancer screening registries approved by the Centers for Medicare & Medicaid Services for submission of certain data required for reimbursement under the Medicare program for certain screening services, and for other purposes.
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 9011
IN THE HOUSE OF REPRESENTATIVES

December 17, 2020
Mr. Higgins of New York introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide funds to the Centers for Medicare & Medicaid Services to provide grants to entities to establish lung cancer screening registries approved by the Centers for Medicare & Medicaid Services for submission of certain data required for reimbursement under the Medicare program for certain screening services, and for other purposes.


1.Grants to establish lung cancer screening registries approved by the Centers for Medicare & Medicaid Services for submission of certain data required for reimbursement under the Medicare program for certain screening services
(a)GrantsThere is appropriated to the Centers for Medicare & Medicaid Services, out of any moneys in the Treasury not otherwise appropriated, $2,000,000 for each of fiscal years 2021 through 2025 to make grants to entities to establish and carry out registries that are approved by the Centers for Medicare & Medicaid Services as meeting the requirements described in the Final National Coverage Determination on Screening for Lung Cancer with Low Dose Computed Tomography published on February 5, 2015. (b)LimitationAs a condition of receiving a grant pursuant to subsection (a), with respect to a registry described in such subsection, an entity may not charge any fee for access to such registry.
2.Encouraging data interoperability among lung cancer screening registriesThe Secretary of Health and Human Services shall take such actions as may be necessary to ensure data interoperability between all registries described in section 1(a) (including such registries established using funds provided under such section, interoperability between all CMS-approved lung cancer screening registries), including by— (1)requiring interoperability as a condition of receiving any Federal funding for such a registry; and
(2)revoking any such funding for such a registry if the registry is not interoperable with other such registries. 3.Grants for the development of lung cancer screening, detection, and prevention quality measures (a)In generalSubject to subsection (c), the Secretary of Health and Human Services shall award competitive grants to organizations with quality measure development expertise to develop, using data contained in registries described in section 1(a) (including such a registry established using funds provided under such section), quality and efficiency measures described in subsection (b) for review and potential endorsement by a consensus-based entity with a contract in effect under section 1890 of the Social Security Act (42 U.S.C. 1395aaa) for uses including as described in subsection (b)(7)(B) of such section.
(b)Quality and efficiency measures describedFor purposes of subsection (a), quality and efficiency measures described in this subsection are quality and efficiency measures to improve health care efficiency and outcomes with respect to lung cancer screening practices, early detection of lung cancer, and lung cancer prevention.  (c)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (a) $1,000,000 for each of fiscal years 2021 through 2025.

